Case 3:17-cv-00601-MHL Document 165-3 Filed 11/27/19 Page 1 of 2 PageID# 2764




                                (EXHIBIT C)
Case 3:17-cv-00601-MHL Document 165-3 Filed 11/27/19 Page 2 of 2 PageID# 2765


  From: DefangoTV defango@gmail.com
Subject: Fwd: we talked, we agreed
   Date: July 2,2019 at 3:55 PM
    To: Jason Goodman truth@crowdsourcelhetrutti.org



              Forwarded message
      From: Robert Steele <robert.david.sleele.vivas@omall.eQm>
      Date; Sun, Oct 22,2017 at 6:08 PM
      Subject; we talked, we agreed
      To: Defango <De(anQO@Qmail.cnms.



      01 email to biss by tomorrow 0900 eastern detailing what you have collected that connects Goodman to Brock and Arnon Mllchan.
      feel free to tell him you want to support my case in return for a percentage.
     02 email to me nothing complicated, giving me a sense of what you think would make the best use of the RV over the next 90 days,
      your home.

      #UNRIG Home: htlD://unria.nRt
      #UNRIG Donate: hlloi/Zlinvurl.com/lndieGoGo-LJIMRiG
      Personal Page: hltD://robertdavidsteele.com
      Group Blog: hltD://Dhitietalola.nRi
      Donate to Non-Profit: hltD://DavDal.me;EarthlnlR[




      DefanQO@Qmail.com
